


Exhibit 10(n)

CBS EXCESS 401(k) PLAN
(Amended and Restated as of December 31, 2005)

Section 1.    Establishment and Purpose of the Plan.

            1.1    Establishment.    The Viacom Excess 401(k) Plan was adopted
as of April 1, 1984 as an unfunded plan of voluntarily deferred compensation for
the benefit of Participants. As of December 31, 2005, it is hereby renamed the
CBS Excess 401(k) Plan. Any Eligible Employee who is identified by the Company
on or after August 28, 2002 as a reporting person for purposes of Section 16 of
the Securities Exchange Act of 1934 ("Reporting Employee") or any employee of an
Employer who is eligible to participate in the Plan and whose securities may be
attributable to a Reporting Employee for purposes of Section 16 of the
Securities Exchange Act of 1934 shall no longer be eligible to participate in
this Plan, and shall instead be eligible to participate in the CBS Excess 401(k)
Plan for Designated Senior Executives (the "Executive Excess Plan"). Any
deferrals made under the Plan by any Reporting Employee who was a participant in
the Plan on August 28, 2002 and by any Reporting Employee (or any other Eligible
Employee whose securities may be attributable to a Reporting Employee) prior to
the date he becomes a Reporting Employee (or the date his securities are
attributable to a Reporting Employee) shall be transferred to the Executive
Excess Plan as of December 1, 2005 or, if later, as of the date he becomes a
Reporting Employee (or the date his securities are attributable to a Reporting
Employee).

            1.2    Purpose.    The purpose of this Plan is to provide means by
which an Eligible Employee may, in certain circumstances, elect to defer receipt
of a portion of his Compensation. The Plan also provides that the Company will,
in certain instances, credit the Account of a Participant with an Employer
Match.

Section 2.    Definitions.

            The following words and phrases as used in this Plan have the
following meanings:

            2.1    The term "Account" shall mean a Participant's individual
account, as described in Section 5 of the Plan.

            2.2    The term "Board of Directors" means the Board of Directors of
the Company.

            2.3    The term "Bonus" means any cash bonus paid under the CBS
Corporation Short-Term Incentive Plan and any other comparable annual cash bonus
plan sponsored by any Employer.

            2.4    The term "Committee" means the Retirement Committee appointed
by the Board of Directors. The Committee may act on its own behalf or through
the actions of its duly authorized delegate.

            2.5    The term "Company" means CBS Corporation and its
subsidiaries.

            2.6    The term "Compensation" means an Eligible Employee's annual
compensation as defined in the CBS 401(k) Plan with the following modifications:
(i) the limitations imposed by Internal Revenue Code §401(a)(17) shall not be
taken into account, and (ii) Bonuses earned for calendar years prior to
January 1, 2002 shall not be excluded.

            2.7    A "Participant" shall be deemed to have incurred a
"Disability" or to be "Disabled" if the Participant (i) has been determined to
be disabled by the Social Security Administration, or (ii) is receiving benefits
under the provisions of the long-term disability plan covering such Participant
that is sponsored by or participated in by the Participant's Employer. The date
a Participant meets the definition of Disability shall be treated as the date he
terminates employment for purposes of Section 5 of the Plan.

1

--------------------------------------------------------------------------------



            2.8    The term "Eligible Employee" means an employee of an Employer
(i) for whom the sum of (a) the rate of annual base salary for a particular year
and (b) actual commissions received for the prior year, equals or is greater
that the annual compensation limit in effect under Internal Revenue Code
Section 401(a)(17) (as adjusted from time to time by the Committee), and (ii) is
designated by the Committee as an employee who is eligible to participate in the
Plan. If an employee becomes an Eligible Employee in any Plan Year, such
employee shall remain an Eligible Employee for all future Plan Years; provided,
however, that the Committee may terminate such employee's eligibility for the
Plan if his annual base salary as of January 1 of any Plan Year is less than the
amount in clause (i) in effect for the Plan Year in which such employee
initially became an Eligible Employee. In no event shall any Reporting Employee
be considered an Eligible Employee under the Plan on or after August 28, 2002.

            2.9    The term "Employer" means the Company and any affiliate or
subsidiary that adopts the Plan on behalf of its Eligible Employees.

            2.10    The term "Employer Match" means the amounts credited to a
Participant's Account with respect to a Participant's Excess Salary Reduction
Contributions and Excess Bonus Deferral Contributions, calculated using the rate
of matching contributions under the CBS 401(k) Plan in effect at the time such
Plan contributions are made. Effective January 1, 2002 for all Bonuses earned
for calendar years beginning after December 31, 2001, Excess Bonus Deferral
Contributions shall not be credited with an Employer Match.

            2.11    For all Bonuses earned for calendar years prior to
January 1, 2002, the term "Excess Bonus Deferral Contributions" means the
portion of the Participant's Compensation attributable to a Bonus that he elects
to defer under the terms of this Plan. Effective August 28, 2002 for all Bonuses
earned on or after January 1, 2002, the Plan shall no longer provide for Excess
Bonus Deferral Contributions. Any Bonus Deferral Contribution election made
under this Plan for the Bonus earned for the calendar year 2002 shall be deemed
to have been made under, and be recognized by, the CBS Bonus Deferral Plan, or
the CBS Bonus Deferral Plan for Designated Senior Executives, as appropriate.

            2.12    The term "Excess Salary Reduction Contributions" means the
portion of a Participant's Compensation, excluding any Bonus, earned during a
Plan Year (after such Participant has reached any Limitation) that he elects to
defer under the terms of this Plan.

            2.13    The term "Investment Options" means the investment funds
available to participants in the CBS 401(k) Plan, excluding the Self-Directed
Brokerage Account.

            2.14    The term "Joint Payment Option" means, in accordance with
Section 5.2, (i) any payment option election made by a Participant in effect in
this Plan immediately prior to August 28, 2002, and (ii) any payment option
election made on or after August 28, 2002. A Joint Payment Option shall apply to
all amounts credited to the Participant's Account in this Plan and his account
in the CBS Bonus Deferral Plan, as well as any similar plan applicable to
Reporting Employees.

            2.15    The term "Limitation" means the limitation on contributions
to defined contribution plans under Section 415(c), on compensation taken into
account under Section 401(a)(17), or on elective deferrals under
Section 401(k)(3) and Section 402(g) of the Internal Revenue Code of 1986.

            2.16    The term "Participant" means an Eligible Employee who elects
to have Excess Salary Reduction Contributions or Excess Bonus Deferral
Contributions made to the Plan.

            2.17    The term "Plan" means the CBS Excess 401(k) Plan as set
forth herein, as amended from time to time.

2

--------------------------------------------------------------------------------



Section 3.    Participation.

            3.1    Designation of Eligible Employees.    All employees who were
Eligible Employees immediately prior to August 28, 2002 will remain Eligible
Employees, subject to Section 2.8. Beginning August 28, 2002, each month the
Committee will designate in its sole discretion those additional employees who
satisfy the terms of paragraph 2.7 as eligible to participate in the Plan.

            3.2    Election to Participate.    (a) An Eligible Employee must
elect to participate in the Plan. An Eligible Employee may elect, at any time
after becoming eligible, to begin participation and to commence making Excess
Salary Reduction Contributions during the Plan Year by filing an election with
the Committee in accordance with this Section 3 and the rules and regulations
established by the Committee. Such election will be effective on a prospective
basis beginning with the payroll period that occurs as soon as administratively
practicable following receipt of the election by the Committee.

                    (b)    For Bonuses earned for calendar years prior to
January 1, 2002, an Eligible Employee could elect within 30 days of the date he
became an Eligible Employee to make an Excess Bonus Deferral Contribution with
respect to any Bonus scheduled to be paid in the next succeeding calendar year.
Prior to December 31 of each Plan Year, an Eligible Employee could elect to make
an Excess Bonus Deferral Contribution with respect to any Bonus scheduled to be
paid in the second succeeding calendar year. For example, prior to December 31,
1999 an Eligible Employee could make an Excess Bonus Deferral Contribution
election with respect to any cash bonus scheduled to be paid in 2001 under the
CBS Corporation Short-Term Incentive Plan.

            3.3    Amendment or Suspension of Election.    Participants may
change (including, suspend) their existing Excess Salary Reduction Contribution
election under this Plan during the Plan Year by filing a new election in
accordance with the prescribed administrative guidelines. Such new election will
be effective on a prospective basis beginning with the payroll period that
occurs as soon as administratively practicable following receipt of the election
by the Committee. A Participant will not be permitted to make up suspended
Excess Salary Reduction Contributions, and during any period in which a
Participant's Excess Salary Reduction Contributions are suspended, the Employer
Match to the Plan will also be suspended. Any Excess Bonus Deferral Contribution
election is irrevocable once made and is invalid if made beyond the dates
prescribed in paragraph 3.2.

            3.4    Amount of Elections.    (a) Each election filed by an
Eligible Employee must specify the amount of Excess Salary Reduction
Contributions in a whole percentage between 1% and 15% of the Participants'
Compensation, excluding any Bonus.

                    (b)    For all Bonuses earned for calendar years prior to
January 1, 2002, each Bonus Deferral election filed by an Eligible Employee must
have specified the amount of Excess Bonus Deferral Contribution in a whole
percentage between 1% and 15% of the Participant's applicable Bonus.

                    (c)    For Eligible Employees as of December 31, 1995,
Compensation for Plan Year 1997 subject to Excess Salary Reduction Contributions
and Excess Bonus Deferral Contributions shall not exceed the greater of
(i) $750,000, or (ii) such Eligible Employee's compensation, as determined by
the Committee, for the 1995 Plan Year. For employees who become Eligible
Employees in 1996 or 1997, Compensation for Plan Years 1996 and 1997, if
applicable, subject to Excess Salary Reduction Contributions and Excess Bonus
Deferral Contributions shall not exceed $750,000.

Section 4.    Employer Match.

                    An Employer Match will be credited approximately every two
weeks to a Participant's Account with respect to the eligible portion of Excess
Salary Reduction Contributions and, for Bonuses earned for calendar years
beginning prior to January 1, 2002, Excess Bonus Deferral Contributions, of such
Participant. The eligible portion of a Participant's Excess Salary Reduction
Contributions and the eligible portion of a Participant's Excess Bonus Deferral
Contribution shall be limited to 5% of each contribution. For Eligible Employees
as of December 31, 1995,

3

--------------------------------------------------------------------------------



the eligible portion of such Participant's Excess Salary Reduction Contributions
and the eligible portion of such Participant's Excess Bonus Deferral
Contribution for the 1997 Plan Year and each subsequent year shall be based on
Compensation up to an annual maximum equal to the greater of (i) $750,000, or
(ii) such Eligible Employee's compensation, as determined by the Committee, for
the 1995 Plan Year. For employees who become eligible in 1996 and subsequent
years, the eligible portion of a Participant's Excess Salary Reduction
Contributions and the eligible portion of a Participant's Excess Bonus Deferral
Contribution shall be based on Compensation up to an annual maximum amount of
$750,000. Notwithstanding the foregoing, for any Participant who is also a
participant in the new Viacom 401(k) Plan and either the new Viacom Excess
401(k) Plan or the new Viacom Excess 401(k) Plan for Designated Senior
Executives after December 31, 2005, the maximum amount of compensation with
respect to which matching contributions will be made is limited to $375,000.

Section 5.    Individual Account.

            5.1    Creation of Accounts.    The Company will maintain an Account
in the name of each Participant. Each Participant's Account will be credited
with the amount of the Participant's (i) Excess Salary Reduction Contributions,
(ii) Excess Bonus Deferral Contributions for Bonuses earned for calendar years
prior to January 1, 2002, and (iii) Employer Match, if any, made in all Plan
Years.

            5.2    Joint Payment Account Option Election.    (a) Any Joint
Payment Option defined in Section 2.13(i) shall continue to apply until changed
by the Participant in accordance with this Section 5.

                    (b)    Any Eligible Employee who first becomes a Participant
on or after August 28, 2002 and who has not elected Joint Payment Option under
Section 4.2 of the CBS Bonus Deferral Plan shall elect a Joint Payment Option at
the same time that the Participant files his initial election to commence
participation in the Plan pursuant to Section 3.2. Such Joint Payment Option
shall continue to apply until changed by the Participant in accordance with this
Section 5.

                    (c)    A Participant may elect to receive his entire Account
under either of the following Joint Payment Options: (i) a single lump sum; or,
(ii) annual payments over a period of two, three, four or five years on or about
January 31 beginning in the calendar year immediately following the end of the
Plan Year in which the Participant terminates employment. If no Joint Payment
Option election is made in accordance with the terms of the Plan or under the
CBS Bonus Deferral Plan, a Participant shall be deemed to have elected to
receive his Account in a single lump sum on or about January 31 of the calendar
year immediately following the end of the Plan Year in which the Participant
terminates employment. If a Participant makes a Joint Payment Option election to
receive payments in a single lump sum, such lump sum shall be payable on or
about January 31 of the calendar year immediately following the end of the Plan
Year in which the Participant terminates employment, unless the Participant
elects to be paid on or about January 31 of the second, third, fourth, or fifth
calendar year following the year in which the Participant terminates employment.
If a Participant elects to receive annual payments over a period of two or more
years, such annual payments shall be made in substantially equal annual
payments, unless the Participant designates, at the time of making his Joint
Payment Option election, a specific percentage of his Account to be distributed
in each year. All specified percentages must be a whole multiple of 10% and the
total of all designated percentages must be equal to 100%.

                Example 1:    If a Participant elects (or is deemed to elect) a
Joint Payment Option that provides for a lump sum payment and terminates
employment in 2002, such lump sum shall be paid on or about January 31, 2003. A
Participant alternatively could designate January 31 of 2004, 2005, 2006 or 2007
in which to receive his lump sum.

                Example 2:    If a Participant elects a Joint Payment Option
that provides for annual payments over a period of four years and terminates
employment in 2002, each payment on or about January 31, 2003 through 2006 will
be comprised of approximately 25% of the Participant's Account as of the
Participant's date of termination. A Participant alternatively could designate
10% of his Account to be distributed in January, 2003, 20% in January, 2004, 30%
in January, 2005 and 40% in January 2006; or, any other combination of
percentages that totals 100%.

4

--------------------------------------------------------------------------------



                (d)    A Participant may change his Joint Payment Option no more
than three times over the course of his employment with the Company or any
affiliate. A Participant may change an existing Joint Payment Option only one
time in any calendar year. Any change of a Participant's existing Joint Payment
Option election made less than six months prior to the Participant's termination
of employment for any reason shall be null and void, and the Participant's last
valid Joint Payment Option shall remain in effect.

            5.3    Investments.    (a) All Excess Salary Reduction
Contributions, Excess Bonus Deferral Contributions and Employer Match, if any,
will be credited through December 31st of the calendar year in which the
Participant terminates employment with an amount equal to such amount which
would have been earned had such contributions been invested in the same
Investment Options and in the same proportion as the Participant may elect, from
time to time, to have his Salary Reduction Contributions and Matching Employer
Contributions invested under the CBS 401(k) Plan; or if no such election has
been made, in the PRIMCO Stable Value Fund (or any successor fund).

                (b)    If a Participant elects (or is deemed to elect) a single
lump sum Joint Payment Option payable in the first calendar year following the
calendar year in which the Participant terminates employment, no additional
adjustments will be made to the Participant's Account after December 31st of the
calendar year in which the Participant terminates employment. If a Participant
elects a single lump sum Joint Payment Option payable in the second, third,
fourth or fifth calendar year following the calendar year in which the
Participant terminates employment, the Participant's Account shall be credited
with earnings based on the rate of return in the PRIMCO Stable Value Fund (or
any successor fund) beginning January 1st of the calendar year following the
year in which the Participant terminates employment and continuing through
December 31st of the calendar year immediately preceding the calendar year in
which the single lump sum is paid.

                (c)    If a Participant elects annual payments, no additional
adjustments will be made to any amount payable in the first calendar year
following the year in which the Participant terminates employment. For any
annual payments made in the second, third, fourth or fifth year following the
calendar year in which the Participant terminates employment, the Participant's
Account shall be credited with earnings based on the rate of return in the
PRIMCO Stable Value Fund (or any successor fund) beginning January 1st of the
calendar year following the year in which the Participant terminates employment
and continuing through December 31st of the calendar year immediately preceding
the calendar year in which each payment is made.

                (d)    No provision of this Plan shall require the Company or
the Employer to actually invest any amounts in any fund or in any other
investment vehicle.

            5.4    Account Statements.    Each Participant will be given, at
least annually, a statement showing (i) the amount of all Contributions,
(ii) the amount of Employer Match, if any, made with respect to his Account for
such Plan Year, and (iii) the balance of the Participant's Account after
crediting Investments.

Section 6.    Payment.

            6.1    Payment on Account of Termination of Employment For Reasons
Other Than Disability.    A Participant (or a Participant's beneficiary) shall
be paid the balance in his Account following termination of employment in
accordance with the Joint Payment Option in effect with respect to the
Participant.

            6.2    Payment on Account of Disability.    A Participant (or a
Participant's beneficiary) shall be paid the balance in his Account following
the date he meets the definition of Disability in accordance with the Joint
Payment Option in effect with respect to the Participant. If a Participant no
longer meets the definition of Disability and returns to work with an Employer,
no further payments shall be made on account of the prior Disability, and
distribution of his remaining Account shall be made as otherwise provided in
this Section 6 at the time of his subsequent termination of employment.

5

--------------------------------------------------------------------------------



Section 7.    Nature of Interest of Participant.

        Participation in this Plan will not create, in favor of any Participant,
any right or lien in or against any of the assets of the Company or any
Employer, and all amounts of Compensation deferred hereunder shall at all times
remain an unrestricted asset of the Company or the Employer. A Participant's
rights to benefits payable under the Plan are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, or encumbrance.
All payments hereunder shall be paid in cash from the general funds of the
Company or applicable Employer and no special or separate fund shall be
established and no other segregation of assets shall be made to assure the
payment of benefits hereunder. Nothing contained in this Plan, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind, or a fiduciary relationship, between any Employer and a Participant
or any other person, and the Company's and each Employer's promise to pay
benefits hereunder shall at all times remain unfunded as to the Participant.

Section 8.    Hardship Distributions and Deferral Revocations.

                A Participant may request the Committee to accelerate
distribution of all or any part of the value of his Account solely for the
purpose of alleviating an immediate financial emergency. For purposes of the
Plan, such an immediate financial emergency shall mean an unanticipated
emergency that is caused by an event beyond the control of the Participant and
which would result in severe financial hardship to the Participant if early
distribution were not permitted. The Committee may request that the Participant
provide certifications and other evidence of qualification for such emergency
hardship distribution as it determines appropriate. The decision of the
Committee with respect to the grant or denial of all or any part of such request
shall be in the sole discretion of the Committee, whether or not the Participant
demonstrates an immediate financial emergency exists, and shall be final and
binding and not subject to review.

Section 9.    Beneficiary Designation.

                A Participant's beneficiary designation for this Plan will
automatically be the same as the Participant's beneficiary designation
recognized under the CBS 401(k) Plan, unless a separate Designation of
Beneficiary Form for this Plan has been properly filed.

Section 10.    Administration.

            10.1    Committee.    This Plan will be administered by the
Committee, the members of which will be selected by the Board of Directors.

            10.2    Powers of the Committee.    The Committee's powers will
include, but will not be limited to, the power:

                        (i)    to determine who are Eligible Employees for
purposes of participation in the Plan;

                        (ii)    to interpret the terms and provisions of the
Plan and to determine any and all questions arising under the Plan, including
without limitation, the right to remedy possible ambiguities, inconsistencies,
or omissions by a general rule or particular decision;

                        (iii)    to adopt rules consistent with the Plan; and

                        (iv)    to approve certain amendments to the Plan.

            10.3    Claims Procedure.    The Committee shall have the exclusive
right to interpret the Plan and to decide any and all matters arising
thereunder. In the event of a claim by a Participant as to the amount of any
distribution or method of payment under the Plan, within 90 days of the filing
of such claim, unless special circumstances require an extension of such period,
such person will be given notice in writing of any denial, which notice will

6

--------------------------------------------------------------------------------



set forth the reason for the denial, the Plan provisions on which the denial is
based, an explanation of what other material or information, if any, is needed
to perfect the claim, and an explanation of the claims review procedure. The
Participant may request a review of such denial within 60 days of the date of
receipt of such denial by filing notice in writing with the Committee. The
Participant will have the right to review pertinent Plan documents and to submit
issues and comments in writing. The Committee will respond in writing to a
request for review within 60 days of receiving it, unless special circumstances
require an extension of such period. The Committee, at its discretion, may
request a meeting to clarify any matters deemed appropriate.

            10.4    Finality of Committee Determinations.    Determinations by
the Committee and any interpretation, rule, or decision adopted by the Committee
under the Plan or in carrying out or administering the Plan shall be final and
binding for all purposes and upon all interested persons, their heirs, and
personal representatives.

            10.5    Severability.    If a provision of the Plan shall be held
illegal or invalid, the illegality or invalidity shall not affect the remaining
parts of the Plan, and the Plan shall be construed and enforced as if the
illegal or invalid provision had not been included in the Plan.

            10.6    Governing Law.    The provisions of the Plan shall be
governed by and construed in accordance with the laws of the State of New York,
to the extent not preempted by the laws of the United States.

            10.7    Gender.    Wherein used herein, words in the masculine form
shall be deemed to refer to females as well as males.

Section 11.    No Employment Rights.

                No provisions of the Plan or any action taken by the Company,
the Board of Directors, or the Committee shall give any person any right to be
retained in the employ of any Employer, and the right and power of the Company
to dismiss or discharge any Participant is specifically reserved.

Section 12.    Amendment, Suspension, and Termination.

                The Retirement Committee shall have the right to amend the Plan
at any time, unless provided otherwise in the Company's governing documents. The
Board of Directors shall have the right to suspend or terminate the Plan at any
time. No amendment, suspension or termination shall, without the consent of a
Participant, adversely affect such Participant's rights in his account. In the
event the Plan is terminated, the Committee shall continue to administer the
Plan in accordance with the relevant provisions thereof.

7

--------------------------------------------------------------------------------


